Citation Nr: 0600465	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Service connection for headaches secondary to the service-
connected anemia disorder.  

2.	Evaluation of anemia, currently evaluated as 30 percent 
disabling.  

3.	Entitlement to earlier effective date for the increased 
evaluation for anemia.  

4.	Entitlement to an earlier effective date for a 30 percent 
evaluation for residuals, pelvic inflammatory disease, s/p 
laparoscopy; uterine adhesions/fibroids and fluid in 
tubes.  

5.	Evaluation of left renal calculus currently evaluated as 0 
percent disabling.  

6.	Service connection for urinary incontinence secondary to 
the service-connected renal calculus disorder.  
 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1986 to June 1994.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2002 
and September 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.    

The issues of increased rating for left renal calculus, the 
effective date for the pelvic inflammatory disease rating, 
and secondary service connection for urinary incontinence are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran incurred a headache disorder 
secondary to her service-connected anemia disorder.    

2.	The veteran's anemia disorder is not productive of 
hemoglobin readings of 7gm/100ml or less, with findings such 
as dyspnea on mild exertion, cardiomegaly, tachycardia (100 
to 120 beats per minute), or syncope (three episodes in the 
last six months).  

3.	The veteran did not appeal the RO's January 1995 rating 
decisions assigning noncompensable ratings for her anemia.    

4.	The veteran filed an increased rating claim for her anemia 
on December 5, 2001.  

5.	The record does not contain medical evidence indicating 
that the veteran's anemia disorder warranted a compensable 
evaluation in the year prior to her increased rating claim.  



CONCLUSIONS OF LAW

1.	The veteran's headache disorder is proximately due to or 
the result of her service-connected anemia.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

2.	The criteria for a disability rating in excess of 30 
percent for an anemia disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.117 
Diagnostic Code 7700 (2005).  

3.	The criteria for an effective date of December 5, 2001, 
for a compensable rating for the veteran's anemia disorder, 
have been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.400, 4.117 Diagnostic Code 7700 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

		Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

With regard to the service connection claim for headaches 
secondary to anemia, the Board notes that this claim has been 
granted in this decision below.  Therefore, any lack of 
notice and/or development under the VCAA cannot be considered 
prejudicial to the veteran.  

The veteran's earlier effective date claim for the anemia 
increased rating is a "downstream issue", i.e., it is an 
issue relating to the claim for increased rating but arising 
after the beginning of the claims process.  As will be 
detailed below, the RO provided sufficient VCAA notice for 
the claim for increased rating for anemia.  Therefore, a 
separate notice for the earlier effective date claim - which 
she filed in her September 2002 notice of disagreement (NOD) 
- is unnecessary here.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003). 

As such, the Board will focus on VA's VCAA notice duties with 
regard to the increased rating claim for anemia.  

The Board finds that VA's duties have been fulfilled to the 
extent possible with regard to this claim.  First, VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that information or 
evidence.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the present case, the veteran 
was informed of the evidence needed to substantiate her claim 
by means of rating decisions issued in June and September 
2002, a Statement of the Case issued in November 2003, a 
Supplemental Statement of the Case issued in March 2004, and 
a letter from the RO dated in June 2002.    

In the rating decisions, the veteran was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to prevail.  In the Statement of 
the Case and Supplemental Statement of the Case, the RO 
notified the veteran of all regulations pertinent to her 
claim, informed her of the reasons for the denial, and 
provided her with additional opportunity to present evidence 
and argument.  In addition, the RO advised the veteran in its 
June 2002 letter of the respective duties of the VA and of 
the veteran in obtaining that evidence.  

The Board acknowledges that the June 2002 letter did not 
contain a specific request for the veteran to provide any 
evidence in her possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
she had that pertained to her claim.  38 C.F.R. § 3.159 
(b)(1) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nevertheless, the RO asked the veteran for 
information and evidence necessary to substantiate the claim.  
A particularized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

Moreover, the letter was provided to the veteran before the 
RO adjudicated her claim in September 2002.  Pelegrini v. 
Principi, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decisions, the Statement of the Case and Supplemental 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
RO obtained private, VA, and service medical records relevant 
to this appeal.  The veteran was also afforded VA 
compensation examination for her headache, pelvic, and anemia 
disorders.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

I.	The Merits of the Claim for Secondary Service Connection 

The veteran claims that her headache disorder is secondary to 
her service-connected anemia disorder.  For the reasons set 
forth below, the Board finds the evidence of record in 
equipoise on this issue.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The preponderance of the evidence supports the veteran's 
claim to a current headache disorder - the veteran's private 
physician stated in November 2001 that the veteran has a 
migraine disorder, while a February 2004 VA compensation 
examiner found the veteran with "probably migraine[.]"  
Further the record demonstrates that the veteran has been 
service connected for her anemia disorder.  

The Board must now determine whether the evidence supports 
the veteran's claim that the anemia disorder causes the 
headache disorder.  On this issue, the Board finds the 
evidence in equipoise - there is an approximate balance of 
positive and negative evidence.  38 C.F.R. §§ 3.102, 
3.310(a).  On the one hand, the veteran's private physician 
stated in the November 2001 letter that "the etiology of her 
headaches is felt to be secondary to iron deficiency anemia, 
which continues to be a problem."  The private physician 
also stated that he had treated the veteran for two years at 
his clinic.  A VA treatment note dated in October 2001 
supports this opinion in noting that the veteran's headaches 
"may be related to severe anemia."  On the other hand, a 
July 2002 VA compensation examiner stated that "[n]one of 
the readily available textbooks makes any reference to 
headache in association with anemia in the absence of 
hypoxia."  He then went on to note that there was no 
indication that the veteran was hypoxic.  The same examiner 
conducted the February 2004 VA examination, but did not offer 
an opinion regarding secondary service connection in that 
report.  

As there is conflicting medical evidence on this issue, the 
Board must weigh the credibility and probative value of the 
evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  Under this guidance, the Board 
finds the favorable and unfavorable evidence pertaining to 
the veteran's claim persuasive and of probative value.  Given 
this equipoise, the Board grants the veteran the benefit of 
the doubt, and finds that her headaches relate to her 
service-connected anemia.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).            



II.	The Claim for Increased Rating for Anemia

In a January 1995 rating decision, the veteran was originally 
service connected for anemia at 0 percent disabling.  The 
veteran did not file a NOD against this decision.  This 
decision therefore became final.  38 C.F.R. §§ 3.104, 3.105, 
20.302, 20.1103.

In a statement received by the RO on December 5, 2001, the 
veteran claimed an increased rating for this disorder.  In 
September 2002, the RO increased the evaluation to 30 percent 
disabling, effective January 30, 2002.  In her September 2002 
NOD, the veteran claimed entitlement to an evaluation in 
excess of 30 percent.  The effective date of January 30, 
2002, was maintained in a March 2004 rating decision.  The 
supplemental statement of the case, however, listed the 
effective date as December 17, 2001.

For the reasons set forth below, the Board finds that an 
evaluation in excess of 30 percent would not be appropriate 
here.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. 
App. 119 (1999)(in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code (DC) 7700 addresses anemia disorders.  Under 
this provision, a zero percent (non-compensable) rating is 
for application when hemoglobin is 10gm/100ml or less, and 
the veteran is asymptomatic.  A 10 percent rating is for 
application when hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent rating is for application when hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent rating is for application when 
hemoglobin is 7gm/100ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute), or syncope (three episodes in the last 
six months).  A 100 percent rating is for application when 
hemoglobin is 5gm/100ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest.    

As the veteran has been assigned a 30 percent evaluation, the 
Board has focused its analysis on whether the record would 
support an assignment here of the next highest disability 
evaluation of 70 percent.  In short, the Board finds that 
such an assignment would not be appropriate in this matter.  
The record does not present current medical evidence 
indicating a severity of disorder that would warrant a 70 
percent evaluation.  Francisco, supra.  

The Board recognizes that certain evidence in the record 
dated from December 2000 supports the veteran's argument for 
a higher evaluation.  The veteran experienced tachycardia in 
December 2000.  She reported dizziness in October 2001.  Her 
hemoglobin readings fell to 5.9 and 6.9 gm from July 11 to 
July 15, 2002, and she experienced an increased heart rate 
during this period.  She was hospitalized during this period 
for severe anemia as a result of bleeding associated with her 
pelvic disorder.  She received a blood transfusion during her 
stay, and while inpatient, on July 17, 2002, she reported 
fatigue and dizziness, and experienced an episode of dyspnea.  

While the Board recognizes that this evidence may appear to 
support a higher rating, the Board finds such unwarranted 
based on the totality of the medical evidence reflecting the 
veteran's disorder during the period of appeal.  The evidence 
prior to mid July 2002 does not warrant a rating in excess of 
30 percent, and the evidence since then does not warrant a 
rating in excess of 30 percent.  

Specifically, the record indicates hemoglobin readings of 
12.0 gm in January 2002 and 11.3 gm in April 2002.  The 
record indicates that, following mid July 2002, the veteran 
had hemoglobin readings of 10.7 gm on July 16, 2002, and 13.8 
gm on July 29, 2002.  Moreover, though the record shows the 
veteran's reports of occasional dizziness, the record does 
not indicate dyspnea on mild exertion, cardiomegaly, 
tachycardia, or syncope since mid July 2002.  The record 
shows that in medical evaluations dated in February 2001, 
January 2002, and July 2002, the veteran's heart was reported 
as normal.  And in a February 2004 VA compensation 
examination, the veteran's anemia was found to be 
asymptomatic, treated, and controlled with a hemoglobin 
reading of 12.0 gm.  This level of disability actually would 
support a noncompensable rating under DC 7700.  

As the present level of disability is of primary concern in 
this matter (see Francisco) the Board finds a rating in 
excess of 30 percent unwarranted here.  

III. 	The Merits of the Claim for an Earlier Effective 
Date for the Increased Rating to 30 Percent for the 
Veteran's Anemia Disorder

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The veteran did not file a NOD with the RO's January 1995 
grant of service connection for anemia at 0 percent 
disabling.  This decision became final.  38 C.F.R. §§ 3.104, 
3.105, 20.302, 20.1103.  The veteran's December 2001 claim 
for an increased rating is, therefore, a "claim reopened 
after final disallowance[.]"  This warrants an effective 
date in December 2001.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The effective date may be assigned up to one year earlier, 
however, where supporting medical evidence shows treatment 
warranting evaluation.  See 38 C.F.R. §§ 3.157, 3.400(o) (2).  
The Board has reviewed the evidence of record prior to 
December 2001.  The Board notes medical evidence in the late 
1990s indicating low hemoglobin readings and reports of 
fatigue, light-headedness, dizziness, and "near syncope[.]"  
But the medical evidence from December 17, 2000 does not 
contain supporting evidence that would justify an earlier 
effective date.  Though a December 31, 2000 electrocardiogram 
indicated tachycardia, there is no evidence that the 
veteran's hemoglobin readings went below 10 gm from December 
17, 2000 to December 17, 2001.  

In rendering this decision, the Board considered these 
additional facts.  First, the preponderance of the evidence 
indicates that the veteran's July 2002 hospitalization for 
severe anemia stemmed from acute blood loss due to her pelvic 
disorder.  This finding is supported by hemoglobin readings 
just prior to the low July 2002 readings - 12.0 gm in January 
2002, and 11.3 in April 2002.  Second, the most recent 
hemoglobin reading prior to the December 2001 claim to reopen 
was rendered in March 1999.  This reading amounted to 11.9 
gm, well above levels warranting evaluation under DC 7700.  
And third, a treatment note dated in March 1999 noted "no 
signs of anemia."    Accordingly, the rating of 30 percent 
for anemia should be made effective as of December 5, 2001, 
the date her claim was received.   




ORDER

Service connection for headaches secondary to the service-
connected anemia disorder is granted.  

Evaluation of anemia in excess of 30 percent disabling is 
denied.    

Entitlement to an earlier effective date of December 5, 2001, 
for the increased evaluation for anemia is granted.  To this 
extent, the appeal of this issue is allowed  
 

REMAND

The record contains two VCAA notice letters to the veteran, 
dated in June 2002 and January 2004.  The Board notes that 
neither letter references the veteran's increased rating 
claim for left renal calculus, or her service connection 
claim for urinary incontinence secondary to the service-
connected renal calculus disorder.  In addition, neither the 
statement of the case nor the supplemental statement of the 
case adequately addressed the matter of entitlement to an 
earlier effective date for an increased rating for pelvic 
inflammatory disease. 

Accordingly, this case is remanded for the following actions:  

The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate the 
claims still pending, and the respective 
obligations of VA and the veteran in 
obtaining such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App 112 
(2004).  

An appropriate supplemental statement of 
the case should be given to the veteran 
on the issue of an earlier effective date 
for the rating for pelvic inflammatory 
disease.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


